DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. 
The applicant has argued that the applied references do not disclose at least “the at least one metric including: a build-up time metric, wherein the build-up time metric corresponds to a build-up time that is defined, for a corresponding laser pulse, as a time from the pulsed laser releasing stored energy to cause the corresponding laser pulse to when the corresponding laser pulse satisfies a threshold intensity,” as recited in claims 1, 6 and 14. 
The examiner does not agree. Field et al. disclose: determine a set of build-up time metrics for a set of laser pulses of a pulsed laser, wherein the build-up time metrics correspond to a build-up time that is defined, for a corresponding laser pulse, as a time from the pulsed laser releasing stored energy to cause the corresponding laser pulse to when the corresponding laser pulse satisfies a threshold .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Field et al. (2016/0204566).

Regarding claim 1, Field et al. disclose: one or more memories (PWM circuit controlled by memory mapped control registers of the microprocessor) (Fig. 8, [0049]); and one or more processors (microprocessor), communicatively coupled to the one or more memories (PWM circuit controlled by memory mapped control registers of the microprocessor) (Fig. 8, [0049]), to: determine a set of build-up time metrics for a set of laser pulses of a pulsed laser, wherein the build-up time metrics correspond to a build-up time that is defined, for a corresponding laser pulse, as a time from the pulsed laser releasing stored energy to cause the corresponding laser pulse to when the corresponding laser pulse satisfies a threshold intensity (an amount of time for instantaneous pulse power of the laser pulse to reach a 

Regarding claim 3, Field et al. disclose: wherein the condition is a present condition or a predicted future condition (laser failure is a present or future condition) (Fig. 8, [0048], [0066]-[0071], claim 15). 

Regarding claim 5, Field et al. disclose: wherein the one or more processors, when determining the condition, are to: compare the set of build-up time metrics to a baseline value associated with another set of laser pulses occurring before the set of laser pulses (Fig. 8, [0048], [0066]-[0071], claim 15).

Regarding claim 14, Field et al. disclose: at least one measurement device (detector 112 and controller 116) to measure a build-up time associated with a plurality of laser pulses, wherein the build-up time is defined for a corresponding laser pulse as a time from the pulsed laser releasing stored energy to cause the corresponding laser pulse to when the corresponding laser pulse satisfies a threshold intensity (an amount of time for instantaneous pulse power of the laser pulse to reach a threshold value) (Figs. 8 and 16A, [0048], [0068], claim 15); and a controller (116) to predict an error based on a deviation of the build-up time relative to a baseline value for the build-up time (on-going 

Regarding claim 16, Fields et al. disclose: a photodiode (112) to receive the plurality of laser pulses and provide a voltage output corresponding to the plurality of laser pulses, wherein the measurement device (detector 112 and controller 116) is to measure the build-up time based on the voltage output (Figs. 1, 2 and 8, [0028]-[0030], [0048], [0066]-[0071], claim 15). 

Regarding claim 17, Fields et al. disclose: a gain module (pre-amplifier 202) to receive a voltage output corresponding to the plurality of laser pulses and amplify the voltage output to enable the measurement device to measure the voltage output to measure the build-up time, wherein the gain module is to apply a fixed gain or a variable gain (Figs. 1, 2 and 8, [0028]-[0030], [0048], [0066]-[0071], claim 15). 

Regarding claim 18, Fields et al. disclose: a comparator (204 or 212) to receive a voltage output corresponding to the plurality of laser pulses and provide a waveform corresponding to the voltage output to enable the measurement device to measure the voltage output to measure the build-up time (Figs. 1, 2 and 8, [0028]-[0030], [0048], [0066]-[0071], claim 15). 

Regarding claim 19, Fields et al. disclose: wherein the measurement device comprises at least one of: a voltage measurement device, or a timer (controller 116 measures the voltage from the 

Regarding claim 20, Fields et al. disclose: wherein the controller is to predict the error with receiving information identifying a measurement of a pulse amplitude of the plurality of laser pulses (controller uses pulse amplitude as one way to determine when preventive maintenance should be performed (error in the laser device)) (Figs. 1, 2 and 8, [0028]-[0030], [0048], [0066]-[0071]), claim 15.

Regarding claim 21, Fields as modified discloses: wherein the one or more processors, when determining the condition for the pulsed laser, are to: determine the condition based on the set of build-up time metrics satisfying a metric threshold for a threshold period of time (Fields, Fig. 8, [0048], [0066]-[0071], claim 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 8-10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (2016/0204566) in view of Ichihara (2014/0109678).

Regarding claim 4, Field et al. do not disclose: wherein the one or more processors, when determining the condition, are to: determine a standard deviation for values of the set of build-up time metrics; determine that the standard deviation satisfies a threshold; and determine the condition based on determining that the standard deviation satisfies the threshold. 
Ichihara discloses: determine the standard deviation for values of the set of pulse metrics, determine that the standard deviation satisfies a threshold; and determine the condition based on determining that the standard deviation satisfies the threshold ([0059], [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field by using a standard deviation of values of the set of build-up time to determine when preventive maintenance of the laser should be performed in order to more accurately determine the status of the laser device.

Regarding claim 6, Field et al. disclose: determining, by a device, at least one metric related to a plurality of laser pulses associated with a laser, the at least one metric including: a build-up time metric, wherein the build-up time metrics correspond to a build-up time that is defined, for a corresponding laser pulse, as a time from the pulsed laser releasing stored energy to cause the corresponding laser pulse to when the corresponding laser pulse satisfies a threshold intensity (an amount of time for instantaneous pulse power of the laser pulse to reach a threshold value) (Figs. 8 and 16A, [0048], [0068], claim 15); determining, by the device, a statistical metric for the build-up time metric related to the plurality of laser pulses; determining, by the device, that the statistical metric satisfies a threshold level of deviation of the build-up time metric related to the plurality of laser pulses from a baseline value for the build-up time metric; and indicating, by the device, laser degradation of the laser based on determining that the statistical metric satisfies the threshold level of deviation (on-going monitoring and recording of laser output properties, such as rise/fall times, peak pulse power and pulse energy, and comparing current values to past and/or reference values, can be used to determine when preventive maintenance procedures should be used to prevent an aging laser from causing unexpected machine downtime) (Fig. 8, [0048], [0066]-[0071], claim 15). 
Field et al. do not disclose: a Q-switched laser. 
Ichihara discloses: Q-switched laser ([0059], [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field as modified by using the control system of Fields to control the Q-Switched laser of Ichihara because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a Q-switched laser device comprising a controller used to determine when the laser device needs preventive maintenance.

Regarding claim 8, Field as modified does not explicitly disclose: wherein the statistical metric is at least one of: a minimum value, a maximum value, a standard deviation, an average value, or a median value. 
Ichihara discloses: determine the standard deviation for values of the set of pulse metrics, determine that the standard deviation satisfies a threshold; and determine the condition based on determining that the standard deviation satisfies the threshold ([0059], [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field as modified by using a standard deviation of values of the set of build-up time to determine when preventive maintenance of the laser should be performed in order to more accurately determine the status of the laser device.

Regarding claim 9, Field as modified discloses: storing information identifying the baseline value for the build-up time metric; and wherein determining that the statistical metric satisfies the threshold comprises: comparing the statistical metric to the stored baseline value (Field, Fig. 8, [0048], [0066]-[0071], claim 15). 

Regarding claim 10, Field as modified discloses: dividing the plurality of laser pulses into a first subset of pulses and a second subset of pulses; and wherein determining the statistical metric comprises: determining the statistical metric for the first subset of pulses and for the second subset of pulses (first set of laser pulses are the pulses before a gain medium change and the second set of pulses are the pulses after a gain medium change) (Field, Fig. 8, [0048], [0066]-[0071], claim 15). 

Regarding claim 12, Field as modified discloses: wherein the threshold level of deviation relates to a difference between the first subset of pulses and the second subset of pulses (Field, Fig. 8, [0048], [0066]-[0071], claim 15). 

Regarding claim 13, Field as modified discloses: recalibrating the Q-switched laser based on determining that the statistical metric satisfies the threshold level of deviation (recalibrating the laser in the form of maintaince after determining statistical metric satisfies the threshold) level of deviation (Field, Fig. 8, [0048], [0066]-[0071], claim 15). 

Regarding claim 15, Field as modified do not disclose:  a Q-switched laser to provide the plurality of laser pulses. 
Ichihara discloses: Q-switched laser ([0059], [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field by using the control system of Fields to control the Q-Switched laser of Ichihara because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a Q-switched laser device comprising a controller used to determine when the laser device needs preventive maintenance.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (2016/0204566) in view of Kobayashi et al. (2006/0076327).

Regarding claim 2, Field et al. disclose: wherein the one or more processors, when determining the condition, are to: compare a first subset of the set of build-up time metrics associated with the laser pulses of the set of laser pulses to a second subset of the set of build-up time metrics associated with 
Field et al. do not disclose: compare a first subset of the set of build-up time metrics associated with even laser pulses of the set of laser pulses to a second subset of the set of build-up time metrics associated with odd laser pulses of the set of laser pulses. 
Kobayashi et al. disclose: dividing even and odd pulses in a laser system ([0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field as modified by dividing the laser pulses into even and odd subsets and comparing the two sets in order to determine if a threshold is satisfied between the first subset and the second subset and to prevent unexpected laser downtime.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (2016/0204566) in view of Ichihara (2014/0109678) and Kobayashi et al. (2006/0076327).

Regarding claim 11, Field as modified does not disclose: wherein the first subset of pulses are even laser pulses and the second subset of pulses are odd laser pulses. 
Kobayashi et al. disclose: dividing even and odd pulses in a laser system ([0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Field as modified by dividing the laser pulses into even and odd subsets and comparing the two sets in order to determine if a threshold is satisfied between the first subset and the second subset and to prevent unexpected laser downtime.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828